Case: 18-40806      Document: 00514918503         Page: 1    Date Filed: 04/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-40806                          April 16, 2019
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN SANCHEZ-CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-342-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Sanchez-Cruz
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Sanchez-Cruz has not filed a response but moves for the
appointment of new counsel.           We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40806      Document: 00514918503   Page: 2   Date Filed: 04/16/2019


                                 No. 18-40806

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Sanchez-Cruz’s motion for the appointment of new counsel is
DENIED, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2